02-11-292-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00292-CV 
 
 



Farukh Aslam


 


APPELLANT




 
V.
 




Touchstone Communications - II, LLC, Touchstone
  Communications (Private) Ltd., Thomas Slone, Michael Meyer, TRS Family, Ltd.,
  MDM RAM, Ltd., Carl Caruso, Newmark Investments Partnership, Ltd., Farrah
  Karmally, Burgundy Holdings, Ltd., and Joe Seringer


 


APPELLEES 



 
 
------------
 
FROM THE 96th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered “Appellant's Notice of Settlement And Motion To Dismiss Appeal.” 
It is the court’s opinion that the motion should be granted; therefore, we
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1), 43.2(f).
The
motions to dismiss filed by appellees are denied as moot.
          Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App. P. 43.4.
 
                                                                             PER
CURIAM
PANEL: 
MEIER,
DAUPHINOT, and WALKER, JJ.  
 
DELIVERED: 
December 6, 2012  




 




[1]See Tex. R. App. P. 47.4.